ACCEPTED
                                                               01-15-00148-CV
                                                    FIRST COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                         12/10/2015 4:23:57 PM
                                                         CHRISTOPHER PRINE
                                                                        CLERK

           NO. 01-15-00148-CV
 ______________________________________
       IN THE COURT OF APPEALS              FILED IN
                                     1st COURT OF APPEALS
        FIRST JUDICIAL DISTRICT          HOUSTON, TEXAS
            HOUSTON, TEXAS           12/10/2015 4:23:57 PM
                                     CHRISTOPHER A. PRINE
 ______________________________________       Clerk

        CITY OF NASSAU BAY, TEXAS,
                     Appellant,

                       v.

H. RAY BARRETT and 1438 KINGSTREE LANE
                        Appellees.
  ______________________________________
On Appeal from the 152nd Judicial District Court
            of Harris County, Texas
         Trial Court No. 2013-10661
 ______________________________________

  JOINT MOTION TO DISMISS APPEAL
 ______________________________________

                    CHAMBERLAIN, HRDLICKA, WHITE,
                      WILLIAMS & AUGHTRY

                    William S. Helfand
                    State Bar No. 09388250
                    Attorney-in-Charge
                    Charles T. Jeremiah
                    State Bar No. 00784338
                    1200 Smith Street, Suite 1400
                    Houston, Texas 77002
                    Telephone: (713) 654-9630
                    Telecopier: (713) 658-2553

                    ATTORNEYS FOR APPELLANT
                    CITY OF NASSAU BAY, TEXAS
                          JOINT MOTION TO DISMISS

TO THIS HONORABLE APPEALS COURT:

      The Parties file this Joint Motion to Dismiss the above-referenced appeal.

1.    The parties in this matter, Case No. 01-15-00148-CV; styled “City of Nassau

Bay, Texas v. H. Ray Barrett and 1438 Kingstree Lane” have resolved the lawsuit

and underlying dispute.

2.    Accordingly, the Parties ask the Court to dismiss the pending appeal.

3.    For the reasons above the Parties pray that the Court grant their Joint Motion

to Dismiss this appeal and order costs be taxed to the party incurring same.

                                       Respectfully submitted,

                                       /s/ William S. Helfand
                                       William S. Helfand
                                       Attorney-in-Charge
                                       SBOT No. 09388250
                                       bill.helfand@chamberlainlaw.com
                                       Charles T. Jeremiah
                                       SBOT No. 00784338
                                       charles.jeremiah@chamberlainlaw.com
                                       ATTORNEYS FOR APPELLANTS

OF COUNSEL:

CHAMBERLAIN, HRDLICKA, WHITE,
      WILLIAMS & AUGHTRY
1200 Smith Street, Suite 1400
Houston, Texas 77002-4401
(713) 654-9630
(713) 658-2553 (Fax)
                                     /s/ Iain Gordon Simpson               *
                                     Iain G. Simpson
                                     SBOT No. 00791667
                                     Email: iain@simpsonpc.com
                                     ATTORNEY FOR APPELLEES

                                     *SIGNED BY PERMISSION

 OF COUNSEL:
 SIMPSON, P.C.
 1333 Heights Boulevard, Suite 102
 Houston, Texas 77008
 (281) 9089-0742
 (281) 596-5960 – Facsimile



                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Joint Motion to Dismiss
Appeal has been served via CM/ECF System and/or by certified mail, return
receipt requested, on this 10th day of December, 2015 to:

        Iain Gordon Simpson
        Simpson, P.C.
        1333 Heights Blvd, Ste 102
        Houston, Texas 77088
        Email: iain@simpsonpc.com

        Jeffrey N. Todd
        The Law Firm of Alton C. Todd
        312 S. Friendswood Drive
        Friendswood, Texas 77546
        Email: Jeff@actlaw.com

                                            /s/ Charles T. Jeremiah
                                            Charles T. Jeremiah
2036185.1
130083.000001